   Case: 1:17-cv-05859 Document #: 264 Filed: 08/15/20 Page 1 of 4 PageID #:2042




                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

LISA ALCORN, as Independent                  )
Administrator of the Estate of               )
TYLER LUMAR,                                 )
                                             )
       Plaintiff,                            )       No. 17 C 5859
                                             )
       v.                                    )       Honorable Judge
                                             )       Virginia M. Kendall
 THE CITY OF CHICAGO, et. al,                )
                                             )       Magistrate Judge
       Defendants.                           )       Sunil R. Harjani

     PLAINTIFF’S RESPONSE TO DEFENDANTS’ MOTION FOR RULING ON
  PARAMETERS ON THE RECORDING OF DEPOSITIONS PROCEEDING VIA ZOOM

       NOW COMES the Plaintiff LISA ALCORN, by her attorneys, O’CONNOR LAW

GROUP, LLC, and THE KHOWAJA LAW FIRM, LLC, and in responding to Defendants’

Motion for Ruling on Parameters on the Recording of Depositions Proceeding via Zoom, states

as follows:

                                       INTRODUCTION

       Although not identified as such in their motion, Defendants are presumably moving for a

Protective Order pursuant to Fed. R. Civ. P. 26(C). Rule 26(c) provides that protective orders

may address "matters relating to a deposition" and that a court "may, for good cause, issue an

order to protect a party or person from annoyance, embarrassment, oppression, or undue burden

or expense." Fed.R.Civ.P. 26(c)(1). The party seeking a protective order bears the burden of

demonstrating why the order should be entered. Global Material Techs., Inc. v. Dazheng Metal

Fibre Co., Ltd., 133 F.Supp.3d 1079, 1084 (N.D.Ill. 2015).

       Plaintiff has provided notice to Defendants of her intention to video record certain

depositions taken in the case at bar via Zoom. Defendants, without pointing to any competent
   Case: 1:17-cv-05859 Document #: 264 Filed: 08/15/20 Page 2 of 4 PageID #:2043




legal authority, have objected to the way Plaintiff will video record the deposition. Plaintiff has

advised Defendants that she intends to video record the deposition in the manner that the Zoom

application presents the proceedings, i.e., whichever individual is speaking will be video

recorded. Defendants object to this procedure.

                                           DISCUSSION

       The procedures regarding the recording of depositions are contained in Fed. R. Civ. P.

30. Significantly, Defendants never cite to, reference, or in any way point to perceived violations

of Rule 30 by Plaintiff. In fact, Defendants’ motion demonstrates that Plaintiff will maintain full

compliance with Rule 30 in all regards during the deposition testimony. Rule 30 provides that the

party who notices the deposition must state in the notice the method for recording the testimony.

Fed. R. Civ. P. 30(b)(3)(A). As Defendants concede in their motion, Plaintiff has met this

requirement through the service of a “Cross Notice of Recorded Discovery Deposition.” Rule 30

further states that, “[U]nless the court orders otherwise, testimony may be recorded by audio,

audiovisual, or stenographic means.” Id.

       Defendants demand, but fail to provide any supporting authority, that the deposition be

recorded only by a “certified videographer.” Rule 30 has no such requirement. As District Judge

Peterson in the Western District of Wisconsin has recently ordered, “Defendants can use Zoom

or similar technology to capture an audio and video recording of the depositions that can be

submitted later for transcription, or a court reporter can participate in the Zoom deposition.”

Thom v. Garrigan, No. 18-CV-582, Doc. 97, p.8 (W.D. Wis. May 21, 2020, Peterson, J.). In this

case, a court reporter will be participating in the Zoom deposition. As such, the requirement that

absent a stipulation by the parties otherwise, a deposition must be conducted before an officer




                                                  2
   Case: 1:17-cv-05859 Document #: 264 Filed: 08/15/20 Page 3 of 4 PageID #:2044




appointed or designated under Fed. R. Civ. P. 28, will be unquestionably met. See Fed. R. Civ. P.

30(b)(5)(A).

       Defendants object to the possibility that they while the parties’ attorneys are speaking

during the deposition, they will be video recorded. There is no legal basis for this objection.

Rule 30 clearly contemplates that both deponents and attorneys may be captured on a video

recording of a deposition. Rule 30 provides that, “[T]he deponent's and attorneys’ appearance or

demeanor must not be distorted through recording techniques. Fed. R. Civ. P. 30(b)(5)(B). Since

Rule 30 plainly contemplates that both the deponent and the attorneys may be video recorded,

Defendants’ motion is baseless.

       Discovery in this case is governed, in part, by a Confidentiality Order entered by the

District Court on May 31, 2017. Doc. 54. Defendants do not allege that Plaintiff has violated, or

intends to violate, that order. Plaintiff intends to fully comply with all orders of the Court and

with the Rules of Civil Procedure. Defendants are unable to claim otherwise. The fact that

Defendants cite no authority for their position is telling. Plaintiff has a right to conduct discovery

pursuant to the Federal Rules and the orders of the Court. Defendants merely prefer that the

depositions proceed by their own rules, in the manner they choose, rather than by the Federal

Rules of Civil Procedure. Accordingly, the Court should deny Defendants’ motion.

                                          CONCLUSION

       WHEREFORE the Plaintiff LISA ALCORN, for all of the foregoing reasons,

respectfully requests that this Honorable Court deny Defendants’ Motion for Ruling on

Parameters on the Recording of Depositions Proceeding via Zoom and grant such other relief as

this court deems just and appropriate.




                                                  3
Case: 1:17-cv-05859 Document #: 264 Filed: 08/15/20 Page 4 of 4 PageID #:2045




                                         Respectfully submitted,



                                         /S/Donald J. Pechous
                                         Donald J. Pechous




                                         Attorneys for Plaintiff:

                                         Donald J. Pechous
                                         The Khowaja Law Firm, LLC
                                         8 S. Michigan Ave., Suite 2600
                                         Chicago, IL 60603
                                         312-388-1198
                                         Email: dpechous@khowajalaw.com



                                         Eileen M. O’Connor
                                         Bryan J. O’Connor, Sr.
                                         O’Connor Law Group, LLC
                                         19 S. LaSalle St., Suite 1200
                                         Chicago, IL 60603
                                         312-236-1814
                                         Email: eoc@oconnorlawgroup.com
                                                boc@oconnorlawgroup.com




                                     4
